 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
      UNITED STATES OF AMERICA,
 6                           Plaintiff,
                                                          CR18-16 TSZ
 7           v.
                                                          MINUTE ORDER
 8    CLYDE MCKNIGHT,
 9                           Defendant.

10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:
          (1)  Defendant McKnight’s Ex Parte Sealed motion, docket no. 191, is
12
     DENIED. The Clerk is DIRECTED to unseal docket no. 191.
13         (2)   Defendant McKnight’s Pro Se Ex Parte Sealed Motion, docket no. 192, is
   ORDERED filed and shall remain Under Seal. The Clerk is DIRECTED to send a copy
14 of the sealed motion, docket no. 192, to John Henry Browne, counsel for defendant Clyde
   McKnight. Any response to the motion shall be filed Under Seal no later than noon on
15 Monday, April 8, 2019, and shall not exceed 5 pages.

16           (3)   All pending motions will be considered at the hearing set for April 11,
     2019.
17
          (4)    The Clerk is DIRECTED to send a copy of this Minute Order to all counsel
18 of record and to defendant Clyde McKnight.

19           Dated this 26th day of March, 2019.

                                                     William M. McCool
20
                                                     Clerk
21
                                                     s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
